Title: To George Washington from George Deneale, 18 April 1798
From: Deneale, George
To: Washington, George



Dr Sir,
Alexandria 18 April 1798

I have lately recd a letter from a friend of mine in Whitehaven, Mr John Dixon, in which he say’s there was formerly a suit brought by Bryan Lord Fairfax & Genl Washington against Thompson Mason, as Trustees on behalf of Mrs Savage under which he has a claim of £50 and requests me to make some Inquiry, and advise him what has been done in the business. I have therefore taken the liberty of asking you what proceedings have been had, and that you will be so obliging as to inform me how I can Obtain the Information requested—I have Inclosed the Deeds agreeable to Mr Lewis’s direction. I am respectfully Yr Very Hie Servt

G. Deneale

